Title: Tobias Lear to Henry Knox, 18 November 1789
From: Lear, Tobias
To: Knox, Henry


          
            Sir,
            United States. November 18th 1789
          
          I am directed by the President of the United States to transmit to you the enclosed letters which have been received by him, and which come properly under the cognizance of the Secretary of War.
          The letters enclosed are as follows, viz.
          one from Samuel McDowell, as chairman of a committee of a Convention in Kentuckey, upon Indian Affairs in Kentuckey, and containing a list of sundry tribes of Indians not included in any treaty between the United States and Indian tribes, dated Da[n]ville July 26th 1789.
          One from Daniel Smith, relative to the Chickasaw nation and enclosing a list of depredations committed by Indians on the Inhabitants of Cumberland since may last—dated Miro District on Cumberland River in North Carolina Augt 23d 1789.
          One signed by a number of respectable Inhabitants of Kentuckey

recommendg the Mountain leader a Chickasaw Chief—dated Septr 8th 1789.
          One from Jos. Martin relative to the Chickasaw nation &c—lands claimed by John Brown &ca—dated Long Island of Holston Septr 25th 178[9].
          one from Piamingo or the Mountain Leader, a Chickasaw Chieef, requesting a supply of powder & ball for his nation—dated Richmond October 30th 1789. I have the Honor to be with perfect respect Sir, Your most Obedient Servant
          
            Tobias LearSecretary to the President of the United States.
          
        